59 F.3d 168NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James P. WALTERS, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  Director, Virginia Department ofCorrections;  L.M. Saunders;  Edward Carey,Doctor;  Doctor Baum, DDS;  DoctorBigelow, Defendants-Appellees.
No. 95-6336.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 26, 1995.

James P. Walters, Appellant Pro Se.  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA;  Colin James Steuart Thomas, III, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for a preliminary injunction and dismissing his claims against four of five defendants in this 42 U.S.C. Sec. 1983 (1988) action.  Our review of the record and the district court's opinion discloses that the appeal from the denial of Appellant's motion for a preliminary injunction is without merit.  Accordingly, we affirm that portion on the reasoning of the district court.  Walters v. Virginia, No. CA-94-548 (W.D.Va. Jan. 31, 1995).  We dismiss Appellant's appeal from the district court's order dismissing fewer than all Defendants for lack of jurisdiction because that portion of the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order dismissing some of the Defendants is neither a final order nor an appealable interlocutory or collateral order.  We dismiss that portion of the appeal as interlocutory.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART